PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
               _______________

                    No. 16-2465
                  _______________

                      M.R.; J.R.,
             Parents of Minor Child E.R.,
                                   Appellants
                          v.

            RIDLEY SCHOOL DISTRICT
                _______________

   On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
      (E.D. Pa. Civil Action No. 2:11-cv-02235)
  Honorable Mitchell S. Goldberg, U.S. District Judge
                   _______________

               Argued: March 30, 2017

Before: VANASKIE, KRAUSE, and RESTREPO, Circuit
                    Judges

          (Opinion Filed: August 22, 2017)
Alan L. Yatvin (Argued)
Popper & Yatvin
230 South Broad Street, Suite 503
Philadelphia, PA 19102

Attorney for Plaintiff-Appellants M.R. and J.R.

John Francis X. Reilly (Argued)
230 North Monroe Street
Media, PA 19063

Attorney for Defendant-Appellee Ridley School District

                      _______________

                 OPINION OF THE COURT
                     _______________

KRAUSE, Circuit Judge.

        Under the Individuals with Disabilities Education Act,
a parent of a child with a disability can bring administrative
and judicial proceedings to challenge a school district’s
alleged violations of the Act, and, if the parent emerges as “a
prevailing party,” the parent is then eligible for an award of
attorneys’ fees. 20 U.S.C. § 1415(i)(3)(B). This case
presents the question whether a fee award is available to
parents who, after unsuccessfully challenging a school
district’s proposed educational placement for their child, later
obtain a court order requiring the school district to reimburse
them for the costs of the child’s “stay put” placement—the
“then-current educational placement” in which the Act
permitted the child to remain while administrative and




                               2
judicial proceedings were pending. Id. § 1415(j). We answer
this question in the affirmative and conclude, consistent with
the Act’s text and with the opinions of this Court and the
other Courts of Appeals, that a court-ordered award of
retrospective and compensatory relief, even if awarded under
the Act’s “stay put” provision, 20 U.S.C. § 1415(j), confers
“prevailing party” status. We therefore will reverse the
District Court’s denial of attorneys’ fees and remand for
proceedings consistent with this opinion.

I.   Background

       This case pertains to a long-running dispute between
Appellants, the parents of E.R., and Appellee, the Ridley
School District, concerning E.R.’s schooling and Ridley’s
obligations under the Individuals with Disabilities Education
Act (“IDEA”), 20 U.S.C. §§ 1400-1482. Before turning to
the details of that dispute, we briefly review the statutory
framework from which it arose.

       A.   Statutory Context

        The IDEA is a comprehensive statutory scheme
enacted “to ensure that all children with disabilities have
available to them a free appropriate public education.”
20 U.S.C. § 1400(d)(1)(A). To that end, the Act allocates
federal dollars to assist the states’ educational services for
children with disabilities. Id. § 1411(a)(1). In return,
recipient states must provide a “free appropriate public
education” to children with disabilities residing in their states,
an “individualized education program” (“IEP”) for each child
with a disability, and specified procedural safeguards for
children with disabilities and their parents. Id. § 1412(a)(1),
(4), (6).




                                3
       One consequence of the IDEA’s requirements is that
school districts must sometimes reimburse parents of children
with disabilities for educational expenses made on their
children’s behalf. Specifically, because an IEP must account
for a child’s “strengths,” the parents’ “concerns” about the
child’s education, the child’s most recent disability
evaluation, and the child’s “academic, developmental, and
functional needs,” id. § 1414(d)(3)(A), an IEP that meets the
Act’s requirements may require the child to be placed in a
private school. If so, the IDEA obliges the school district, in
providing the child with a “free appropriate public
education,” to reimburse the parents for the child’s
private-school tuition and related expenses. See Sch. Comm.
v. Dep’t of Educ., 471 U.S. 359, 363, 369-70 (1985); see also
20 U.S.C. §§ 1412(a)(10)(B), 1415(i)(2)(C).

       This reimbursement obligation exists not only when
the school district and the parents agree that the child should
be in private school but also sometimes when they do not.
See generally 20 U.S.C. § 1412(a)(10)(C). For example, even
when parents place a child in a private-school setting to
which the school district will not consent, the school district
remains liable for the private-school costs if an adjudicator
later determines that the private school was the appropriate
educational placement for the child. See Sch. Comm., 471
U.S. at 372-74. And even if, on appeal, a court were
ultimately to determine that the private school was not the
appropriate educational placement, the child is entitled to
“stay put” in the “then-current [private] educational
placement” during the pendency of the appeal. 20 U.S.C.
§ 1415(j). In that circumstance, as long as the child is
twenty-one years of age or younger, see 20 U.S.C.
§ 1412(a)(1)(A); Lauren W. ex rel. Jean W. v. DeFlaminis,




                              4
480 F.3d 259, 272 (3d Cir. 2007), the school district must
continue reimbursing the child’s parents until the point, if
ever, that the “proceedings,” including on appeal, resolve in
the school district’s favor, M.R. v. Ridley Sch. Dist.
(Ridley IV), 744 F.3d 112, 117-19, 124-28 (3d Cir. 2014)
(quoting 20 U.S.C. § 1415(j)).

        School districts have one more economic reason to
adhere to the Act’s requirements: although under the
“American Rule” parties typically pay their own attorneys’
fees, district courts can order school districts that lose IDEA
disputes to pay “reasonable attorneys’ fees” to “a prevailing
party who is the parent of a child with a disability.”
20 U.S.C. § 1415(i)(3)(B); P.N. ex rel. M.W. v. Clementon
Bd. of Educ., 442 F.3d 848, 852 (3d Cir. 2006). The scope of
school districts’ potential liability for fee awards is the subject
of this appeal, the facts of which we recount below.

       B.    Factual and Procedural Background

              1.    IEP Litigation

       E.R. attended an elementary school in the Ridley
School District for kindergarten and first grade. Ridley
School District v. M.R. (Ridley II), 680 F.3d 260, 264 (3d Cir.
2012). After identifying E.R.’s learning disabilities during
her first-grade year, Ridley and E.R.’s parents agreed to an
IEP for the remaining months of that academic year. Id. at
265-66. The parties’ IEP negotiations for second grade,
however, were unsuccessful because they disagreed about
what reading aids would be appropriate for E.R., so E.R.’s
parents opted to enroll her in a private school and to file an
administrative complaint accusing Ridley of “fail[ing] to
develop an appropriate IEP.” Id. at 267-77.




                                5
        The administrative hearing officer agreed with E.R.’s
parents and, in a report dated April 21, 2009, opined that
Ridley’s proposed IEPs “were inadequate and therefore
denied E.R. a free appropriate public education.” Id. at 267
(internal quotation marks omitted). This decision in the
parents’ favor during the administrative review process
equated to “an agreement between the State and the parents”
and rendered E.R.’s private-school placement her
“then-current educational placement” for purposes of the
IDEA’s “stay put” provision. Ridley IV, 744 F.3d at 119
(quoting 20 U.S.C. § 1415(j)). Beginning at that point,
therefore, Ridley was obliged to reimburse E.R.’s parents for
their private-school costs. See id.

       But the administrative ruling in E.R.’s parents’ favor
did not fare well in the District Court or on appeal to this
Court.      After Ridley petitioned for review of the
administrative hearing officer’s decision, the District Court
rejected the parents’ contention that the challenged IEPs were
“not based on peer-reviewed research” and were therefore
deficient, Ridley Sch. Dist. v. M.R. (Ridley I), No. 09-2503,
2011 WL 499966, at *12-15 (E.D. Pa. Feb. 14, 2011), and we
affirmed, explaining that “although schools should strive to
base a student’s specially designed instruction on
peer-reviewed research to the maximum extent possible, the
student’s IEP team retains flexibility to devise an appropriate
program, in light of the available research,” Ridley II, 680
F.3d at 275-79.

             2.    Reimbursement Litigation

       E.R.’s parents did not pursue their IEP-related claims
further, but they did ask Ridley to reimburse them for their
private-school expenses between the administrative hearing




                              6
officer’s decision in 2009 and the conclusion of the IEP
appeal in this Court in 2012. See Ridley IV, 744 F.3d at
116-17. When Ridley declined, E.R.’s parents filed suit in
the District Court under the IDEA’s “stay put” provision,
20 U.S.C. § 1415(j), seeking “to have the cost of [E.R.’s]
placement paid through final resolution of the dispute over
her educational placement,” App. 23.

        This time, the District Court ruled in the parents’
favor. See M.R. v. Ridley Sch. Dist. (Ridley III), No. 11-2235,
2012 WL 3279230, at *5-13 (E.D. Pa. Aug. 13, 2012).
Although Ridley asserted a trio of defenses—claim
preclusion, the parents’ alleged failure to bring a compulsory
counterclaim under Federal Rule of Civil Procedure 13(a) in
their first suit, and the IDEA’s ninety-day statute of
limitations—the District Court rejected each of them,
concluding that Ridley’s reimbursement obligations began
once the hearing officer issued her decision in E.R.’s parents’
favor and continued through the completion of the appeals
process. See id.

        On appeal, we affirmed the District Court’s decision
on the reimbursement issue in full. See Ridley IV, 744 F.3d at
120-28. Ridley then petitioned the Supreme Court for a writ
of certiorari, which was denied on May 18, 2015. See Ridley
School District v. M.R., 135 S. Ct. 2309 (2015). Only after
that denial did Ridley reimburse E.R.’s parents as the District
Court had ordered in 2012.

              3.   Attorneys’ Fees Motion

       Having finally obtained the reimbursement they
sought, E.R.’s parents filed a motion for an award of
attorneys’ fees under the IDEA’s attorneys’ fees provision,




                              7
20 U.S.C. § 1415(i)(3)(B)(i), but the District Court denied the
motion, holding that reimbursement for the costs of E.R.’s
temporary “stay put” placement was only “interim” relief and
thus E.R.’s parents were not “prevailing parties,” App. 10-11.
This appeal followed.

II.   Standard of Review1

        Although ordinarily we review attorneys’ fees rulings
for abuse of discretion, our review is plenary where, as here,
the district court based its denial on legal conclusions. Raab
v. City of Ocean City, 833 F.3d 286, 292 (3d Cir. 2016). That
is, the District Court here did not deny fees on the ground
that, even if E.R.’s parents were “prevailing part[ies]” under
§ 1415(i)(3)(B)(i), their success was de minimis; if it had,
then our review would be for abuse of discretion. See Farrar
v. Hobby, 506 U.S. 103, 114-16 (1992); id. at 119 (O’Connor,
J., concurring). Instead, the District Court determined, as a
threshold matter, that E.R.’s parents were not “prevailing
part[ies],” so the District Court lacked discretion to award any
fees. Its determination on the “prevailing party” issue is a
legal conclusion over which our review is plenary. See D.F.
v. Collingswood Borough Bd. of Educ., 694 F.3d 488, 495 (3d
Cir. 2012).

III. Discussion

       Applying this standard of review, we conclude,
contrary to the District Court’s decision, that E.R.’s parents in

       1
          The District Court had jurisdiction pursuant to
28 U.S.C. § 1331 and 20 U.S.C. § 1415(i)(3)(A). We have
jurisdiction pursuant to 28 U.S.C. § 1291.




                               8
fact are “prevailing part[ies]” under § 1415(i)(3)(B)(i) and
thus are eligible for a fee award. To provide context for the
reasons behind our conclusion, we first retrace the District
Court’s analysis.

        The IDEA attorneys’ fee provision, like various other
statutory fee-shifting provisions, allows courts to award
attorneys’ fees to a “prevailing party.”            20 U.S.C.
                    2
§ 1415(i)(3)(B)(i). Because statutory language is generally
interpreted in the same way as its “functional equivalent” in a
similar context in the United States Code, Gomez-Perez v.
Potter, 553 U.S. 474, 481 (2008), we interpret this fee
provision consistently with other federal statutes using the
term “prevailing party,” see Buckhannon Bd. & Care Home,
Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598,
603 n.4 (2001). Thus, to “prevail” under the IDEA, as under
other statutes with “prevailing party” fee provisions, a party
must obtain a “material alteration of the legal relationship of
the parties” that is “judicially sanctioned.” Raab, 833 F.3d at
292 (quoting Buckhannon, 532 U.S. at 604-05). Importantly,
a party achieves a “material alteration” of the parties’ legal
relationship and “prevail[s]” for attorneys’ fees purposes only
if he obtains relief that is “in some way merit[s]-based.” Id.
at 293. Fee-shifting under a “prevailing party” statute is not
appropriate, for example, when a plaintiff wins a preliminary
injunction with respect to a particular request for relief but


       2
          See also, e.g., 42 U.S.C. § 1988(b) (certain civil
rights statutes); 42 U.S.C. § 2000e-5(k) (Title VII of the Civil
Rights Act of 1964); 42 U.S.C. § 3613(c)(2) (Fair Housing
Act); 42 U.S.C. § 12205 (Americans with Disabilities Act);
52 U.S.C. § 10310(e) (Voting Rights Act of 1965).




                               9
then loses on the merits of that request for relief. See Sole v.
Wyner, 551 U.S. 74, 86 (2007).

        In the IDEA context, our opinions in John T. ex rel.
Paul T. v. Delaware County Intermediate Unit, 318 F.3d 545
(3d Cir. 2003), and J.O. ex rel. C.O. v. Orange Township
Board of Education, 287 F.3d 267 (3d Cir. 2002), have
applied the requirement of merits-based relief to three
forward-looking injunctive orders: an order requiring a
child’s temporary reinstatement to public school after the
school district had requested home-schooling, J.O., 287 F.3d
at 269-70, a preliminary injunction to preserve supplemental
services previously provided by a school district, John T., 318
F.3d at 549-50, and a contempt order aimed at ensuring the
school district’s compliance with the preliminary injunction,
id. at 551, 554. We held in John T. and J.O. that all three
orders relating to temporary and preliminary relief were not
merits-based and thus could not confer “prevailing party”
status under § 1415(i)(3)(B)(i). See John T., 318 F.3d at
558-60; J.O., 287 F.3d at 273-74.3


       3
         We acknowledge that our conclusion with respect to
the preliminary orders in J.O. and John T. exists in tension
with the fact that, when a preliminary injunction pertains to a
child’s education, the injunction awards schooling or
supplemental services that cannot be nullified, even if an
adjudicator ultimately holds that those educational services
were not required under the IDEA. See generally N.D. v.
Haw. Dep’t of Educ., 600 F.3d 1104, 1112-13 (9th Cir. 2010)
(implying, because the temporary denial of educational
services can create irreparable harm, that even interim
educational services can create lasting benefits);
Nieves-Márquez v. Puerto Rico, 353 F.3d 108, 122 (1st Cir.




                              10
        In its diligent attempt to follow our opinions in John T.
and J.O., the District Court here wrote a thoughtful and
thorough opinion, denying attorneys’ fees because, in
comparing the orders in John T. and J.O. to the
reimbursement award here, the District Court reasoned that
the reimbursement award was a form of temporary “stay put”
relief and that, under John T. and J.O., such “interim” relief
could not confer “prevailing party” status. App. 10-11.
Although we disagree with that analysis, we acknowledge the
novelty of the fee motion before the District Court: John T.
and J.O. addressed forward-looking and injunctive IDEA
“stay put” relief, but we have never before addressed
eligibility for fees in a case where a party received backward-
looking and compensatory relief arising from the IDEA’s
“stay put” provision.

       We hold today that such relief is merits-based and
confers “prevailing party” status. In so doing, we draw
support, first, from the IDEA’s text; second, from our case
law; and third, from the persuasive precedent in other
Circuits.



2003) (same). Indeed, a claim for such preliminary and
injunctive educational relief could be viewed as having its
own merits, independent of a dispute over a child’s IEP or
educational placement. See 20 U.S.C. § 1415(j). But J.O.
and John T. constrain us to consider preliminary injunctions
in the education context no differently from those outside of
the education context, and we therefore will ignore any
distinctions between educational and non-educational
preliminary injunctions in our discussion below.




                               11
       A.   Statutory Text

              1.   “Prevailing Party”

       We begin with the IDEA’s text. Kingdomware Techs.,
Inc. v. United States, 136 S. Ct. 1969, 1976 (2016).
Borrowing from the “prevailing party” fee provision
applicable to suits brought under various federal civil rights
statutes, 42 U.S.C. § 1988, the IDEA’s attorneys’ fees
provision states that a district court, “in its discretion, may
award reasonable attorneys’ fees as part of the costs . . . to a
prevailing party who is the parent of a child with a disability.”
20 U.S.C. § 1415(i)(3)(B)(i).4 For that reason, we interpret
the language of § 1988 and the IDEA attorneys’ fees
provision in “the same way,” In re Cmty. Bank, 418 F.3d 277,
295-96 (3d Cir. 2005), and are bound by our cases addressing
§ 1988—two of which counsel in favor of holding that E.R.’s
parents received merits-based relief that conferred “prevailing
party” status. We discuss those two cases below.

        First, in Bagby v. Beal, we held that, because the
plaintiff was afforded a due process hearing, she was the
“prevailing party” under § 1988 with respect to her 42 U.S.C.

       4
        The text of the IDEA attorneys’ fees provision itself,
by tracking § 1988 nearly verbatim, makes clear that it is
premised on § 1988. See 20 U.S.C. § 1415(i)(3)(B)(i); cf.
42 U.S.C. § 1988. The legislative history reinforces that
conclusion, as a conference report on the IDEA’s “prevailing
party” fees provision expressly references Marek v. Chesny,
473 U.S. 1 (1985), a Supreme Court case interpreting § 1988.
See H.R. Rep. No. 99-687, at 5 (1986) (Conf. Rep.); see also
Marek, 473 U.S. at 7-18.




                               12
§ 1983 procedural due process claim, even if she did not
ultimately prevail at the due process hearing. 606 F.2d 411,
414-15 (3d Cir. 1979). We reasoned that the hearing’s
outcome meant only that the plaintiff did not succeed on her
underlying substantive due process claim, even though the
fact of the hearing meant that she had prevailed on her
procedural due process claim. See id.

       So too here. Even though E.R.’s parents did not
succeed with respect to their request for a permanent private
school placement, see Ridley II, 680 F.3d at 273-79, they did
prevail with respect to their procedural right to
reimbursement under the IDEA’s “stay put” provision, 20
U.S.C. § 1415(j). See Ridley IV, 744 F.3d at 117-19. Indeed,
§ 1415 has the heading “procedural safeguards,” and section
headings are “tools available for the resolution of a doubt
about the meaning of a statute.” Fla. Dep’t of Revenue v.
Piccadilly Cafeterias, Inc., 554 U.S. 33, 47 (2008) (quoting
Porter v. Nussle, 534 U.S. 516, 528 (2002)). Bagby thus
counsels in favor of deeming E.R.’s parents’ procedural
success a victory “on the merits” that conferred “prevailing
party” status. Bagby, 606 F.2d at 415.

       Second, in People Against Police Violence v. City of
Pittsburgh, we held that the plaintiffs were “prevailing
parties” under § 1988 by virtue of an injunction that had
permanently prevented the defending city from enforcing an
unconstitutional ordinance; had granted the plaintiffs “what
they sought on an enduring basis”; and had been a temporary
or “preliminary” injunction only in the sense that it did not
apply to the city’s later-revised ordinance, which had
remedied the preexisting constitutional defects. 520 F.3d
226, 228-30, 232-36 (3d Cir. 2008). Given that the district
court’s analysis of claims and defenses with respect to the




                             13
unconstitutional first ordinance was independent of its
analysis with respect to the revised ordinance, we held that
the injunction afforded the plaintiffs “lasting relief on the
merits of their claims,” id. at 229-30, 234, providing “an
example of that rare situation where a merits-based
determination is made at the injunction stage,” Singer Mgmt.
Consultants, Inc. v. Milgram, 650 F.3d 223, 229 (3d Cir.
2011) (en banc).

        Here, likewise, the particular claims and defenses
about E.R.’s educational placement, which the parties had
litigated in the IEP action, were independent of the claims and
defenses about Ridley’s “stay put” obligations, which the
parties litigated in the reimbursement action. Compare Ridley
IV, 744 F.3d at 120-28, with Ridley II, 680 F.3d at 267-83.
Because the presence of independent claims and defenses
signals the presence of independent merits, see People
Against Police Violence, 520 F.3d at 229-30, 234; see also
Sch. Dist. v. Lake Asbestos of Quebec, Ltd. (In re Sch.
Asbestos Litig.), 842 F.2d 671, 678 (3d Cir. 1988), our
reasoning in People Against Police Violence, like our
decision in Bagby, favors the view that the reimbursement
obtained here, arising from claims and defenses that were
independent of those relating to E.R.’s IEP, conferred
“prevailing party” status to E.R.’s parents.

      Read together, Bagby and People Against Police
Violence support an interpretation of “prevailing party” under
42 U.S.C. § 1988 that allows permanent procedural relief,
when the plaintiff has obtained it through an independent
merits determination, to confer “prevailing party” status.
Today we import that analysis into the IDEA context, where,
as we explain below, the IDEA’s statutory context and
“overall object” provide additional support for holding that




                              14
E.R.’s parents are prevailing parties. Long v. Tommy Hilfiger
U.S.A., Inc., 671 F.3d 371, 375 (3d Cir. 2012) (quoting
Disabled in Action of Pa. v. SEPTA, 539 F.3d 199, 210 (3d
Cir. 2008)).

              2.   Statutory Context

        We read statutory provisions in context, see King v.
Burwell, 135 S. Ct. 2480, 2489 (2015), and must consider any
legislative findings that would “enable us to evaluate
[Congress’s] legislative judgment,” United States v. Lopez,
514 U.S. 549, 562-63 (1995). Here, Congress expressly
found that “[i]mproving educational results for children with
disabilities is an essential element of our national policy of
ensuring equality of opportunity . . . for individuals with
disabilities,” 20 U.S.C. § 1400(c)(1), and thus the statute
seeks to make “the education of children with disabilities . . .
more effective,” to “ensure that all children with disabilities
have available to them a free appropriate public education . . .
designed to meet their unique needs,” and to “ensure that the
rights of children with disabilities and parents of such
children are protected,” id. § 1400(c)(5), (d)(1)(A), (d)(1)(B).
Along these lines, the IDEA’s legislative history reflects that
Congress enacted the attorneys’ fees provision specifically to
ensure “that due process procedures, including the right to
litigation if that [becomes] necessary, [are] available to all
parents.” S. Rep. No. 99-112, at 2 (1985).

       These child- and parent-friendly goals are not a reason
for us to interpret “prevailing party” under the IDEA any
differently than we would under other statutes, Buckhannon,
532 U.S. at 610; John T., 318 F.3d at 558, but, in considering
the statutory context, we must consider the practical
consequences of withholding attorneys’ fees in cases like this




                              15
one, see Sturgeon v. Frost, 136 S. Ct. 1061, 1070 (2016);
Long, 671 F.3d at 375. After all, courts are “decidedly
receptive” to remedies that are “necessary or at least helpful
to the accomplishment of the statutory purpose.” Cannon v.
Univ. of Chi., 441 U.S. 677, 703 (1979).

        We accordingly reject Ridley’s contention that any and
all relief relating to the IDEA’s “stay put” provision simply
cannot confer “prevailing party” status. Ridley’s position, if
made law, would render it impossible in many cases for
parents, who ordinarily cannot afford private counsel, to
enforce their “stay put” rights. See generally Kay v. Ehrler,
499 U.S. 432, 436 & n.8 (1991); Newman v. Piggie Park
Enters., Inc., 390 U.S. 400, 402 (1968). While we are
confident the vast majority of school districts view their
mission as collaborative, not adversarial, with parents in their
joint endeavor to provide children with meaningful
educational opportunities and appropriate support, we cannot
ignore the reality of occasional lapses. Nor can we allow
school districts that ignore their obligations under the IDEA’s
“stay put” provision to do so with impunity—a result that is
the antithesis of the IDEA’s goals. See 20 U.S.C. §§ 1400(d),
1415(f)-(j).

       The IDEA’s statutory scheme accords far better with
an attorneys’ fee regime that allows parents to take effective
legal action if necessary to enforce their “stay put” rights.
Granted, fees are not available when parents seek a
forward-looking “stay put” injunction, see John T., 318 F.3d
at 558-60; J.O., 287 F.3d at 273-74, but such injunctive relief
is often litigated as part and parcel of the underlying
proceedings about the child’s IEP or educational placement,
see, e.g., John T., 318 F.3d at 549-51, with a commensurate
reduction in the time and burden of litigation. By contrast,




                              16
when a school district violates its “stay put” obligations and
parents must take action—whether by motion or by separate
complaint—to obtain retrospective compensatory relief, then,
for all practical purposes, the resulting proceedings are
separate from any IEP or educational placement proceedings.

       Our customary interpretation of the term “prevailing
party” and the statutory context of the fee provision at issue
compel us to consider not only the course charted by our prior
opinions, but also the real consequences of withholding
attorneys’ fees when parents obtain retrospective
compensatory relief arising from the IDEA’s “stay put”
provision. In situations like these, we conclude that the
parents are “prevailing part[ies]” eligible for an award of
attorneys’ fees under § 1415(i)(3)(B)(i).

       B.   Third Circuit Cases

       Our previous opinions in the IDEA context buttress
our conclusion in this case. In P.N. ex rel. M.W. v. Clementon
Board of Education, for instance, we held that an award
reimbursing parents for the costs of supplemental services
conferred “prevailing party” status under the IDEA. See 442
F.3d at 850-51, 856-57. Likewise, after affirming the parents’
right to reimbursement for the costs of a child’s “stay put”
placement in Drinker ex rel. Drinker v. Colonial School
District, we stated that the parents were “entitled to renew
their motion for attorneys’ fees” on remand, thereby
confirming that the parents were prevailing parties. 78 F.3d
859, 863-68 (3d Cir. 1996).           Even when discussing
reimbursement related to a temporary “stay put” educational
placement, thus, our prior opinions establish that retrospective
and compensatory relief can ground a fee award.




                              17
        Ridley, however, points to isolated phrases in John T.
and J.O. and contends they oblige us to hold that relief arising
from the IDEA’s “stay put” provision can never confer
“prevailing party” status. Not so. The school district ignores
the procedural postures of those cases, which, as discussed
above, involved forward-looking and temporary injunctive
relief, not backward-looking and compensatory relief that
requires an independent merits determination. See John T.,
318 F.3d at 549-51, 558-60 (preliminary injunction); J.O.,
287 F.3d at 269-70, 273-74 (order granting temporary
reinstatement to public school).

       To be sure, the contempt order in John T. awarded
John T.’s parents $1100 as a rough estimate of the value of
services that the school district, in violating the district
court’s preliminary injunction, had refused to provide for a
particular month. John T., 318 F.3d at 551. But that
monetary award, in contrast to the compensatory relief
equating to actual damages awarded here, took the form of a
remedial civil sanction, existing not merely to remedy “losses
sustained due to noncompliance” but also to “coerce
compliance” with the district court’s underlying injunction.
Id. at 554 (emphasis omitted) (quoting United States v.
Pozsgai, 999 F.2d 719, 735 (3d Cir. 1993)). For that reason,
the contempt order awarded an amount approximating John
T.’s parents’ losses, but did not purport to reimburse their
actual expenses. See McDowell v. Phila. Hous. Auth., 423
F.3d 233, 240-41 (3d Cir. 2005); John T., 318 F.3d at 554.

       As we explained in John T., the contempt order’s close
relationship with the underlying preliminary injunction alters
the nature of the “prevailing party” analysis for such an order:
a contempt order is considered “in . . . relation to the
underlying relief that it enforces” and cannot confer




                              18
“prevailing party” status unless the underlying relief does.
John T., 318 F.3d at 559-60. Accordingly, when the
underlying relief is forward-looking, injunctive, and
temporary, the contempt order is too. See id. And the basic
equivalence between a contempt order and the underlying
relief it enforces extends not only to the “prevailing party”
analysis, but also to whether the contempt order is appealable:
because “a civil contempt proceeding is a continuation of the
underlying civil action from which it arises,” in most cases
the contempt order is not immediately appealable when the
underlying action is not yet appealable. 3A Charles Alan
Wright et al., Federal Practice and Procedure §§ 703, 714
(4th ed. 2017); see John T., 318 F.3d at 559; Halderman v.
Pennhurst State Sch. & Hosp., 673 F.2d 628, 636 (3d Cir.
1982). In John T., thus, the contempt order equated to a
rewriting of the underlying forward-looking and temporary
injunction in stronger terms, and hence it did not confer
“prevailing party” status. See John T., 318 F.3d at 559-60.

       What we have here is something wholly different.
True, the reimbursement suit arose because of Ridley’s
refusal to obey its obligations under the IDEA’s “stay put”
provision, 20 U.S.C. § 1415(j), see Ridley IV, 744 F.3d at
119.     But E.R.’s interim forward-looking right under
§ 1415(j) to stay in private school was not at issue, and, in
contrast to a contempt order that we must consider in relation
to an underlying preliminary injunction, cf. John T., 318 F.3d
at 559-60, or forward-looking and temporary injunctive relief,
cf. John T., 318 F.3d at 558-59; J.O., 287 F.3d at 273-74,
E.R.’s parents’ reimbursement award equated to
backward-looking compensatory relief intended “to redress
the concrete loss that the plaintiff[s] . . . suffered by reason of
the defendant’s wrongful conduct,” State Farm Mut. Auto.




                                19
Ins. Co. v. Campbell, 538 U.S. 408, 416 (2003). The
reimbursement award, in other words, had its own,
independent merits and sought relief separate from any other
relief that E.R.’s parents had sought from Ridley—
characteristics that confer “prevailing party” status.

      C.   Other Circuits’ Cases

       The distinction we adopt today between
forward-looking injunctive “stay put” relief and
backward-looking compensatory “stay put” relief accords
with the approaches taken by our Sister Circuits. On the one
hand, other Courts of Appeals addressing forward-looking
injunctive orders have held that “stay put” injunctions and
similar temporary orders relating to a child’s educational
placement cannot confer “prevailing party” status, as we did
in John T. and J.O.5 On the other hand, Courts of Appeals
addressing reimbursement awards in the broader context of
the IDEA have held generally that retrospective and
compensatory relief confers “prevailing party” status,6 and
      5
        See Tina M. ex rel. S.M. v. St. Tammany Parish Sch.
Bd., 816 F.3d 57, 58-62 (5th Cir. 2016); Bd. of Educ. v.
Nathan R. ex rel. Richard R., 199 F.3d 377, 382 (7th Cir.
2000); Bd. of Educ. v. Steven L. ex rel. Andrew L., 89 F.3d
464, 466-67, 469 (7th Cir. 1996); Christopher P. ex rel.
Norma P. v. Marcus, 915 F.2d 794, 797-98, 804-05 (2d Cir.
1990).
      6
        See T.D. v. LaGrange Sch. Dist. No. 102, 349 F.3d
469, 473, 479-80 (7th Cir. 2003); G ex rel. RG v. Fort Bragg
Dependent Schs., 343 F.3d 295, 301, 310 (4th Cir. 2003);
Fowler v. Unified Sch. Dist. No. 259, 128 F.3d 1431, 1433,
1439-40 (10th Cir. 1997).




                            20
both appellate and district courts have ruled, specifically in
the context of addressing backward-looking “stay put” relief
(analogous to the reimbursement award here) or similar
independent relief obtained under the IDEA, that such relief
does confer “prevailing party” status, consistent with our
conclusion today.7

                        *      *       *

      For the reasons discussed above, we hold that the
IDEA’s “stay put” provision, 20 U.S.C. § 1415(j), gives rise
to two concomitant rights. First, the provision establishes a
physical right for a child with a disability to “stay put” in her

       7
         See Me. Sch. Admin. Dist. No. 35 v. Mr. & Mrs. R.,
321 F.3d 9, 15-16 (1st Cir. 2003); A.D. ex rel. L.D. v. Dep’t of
Educ., No. 12-0307, 2014 WL 692910, at *1, *3 (D. Haw.
Feb. 20, 2014); Dep’t of Educ. v. C.B. ex rel. Donna B.,
No. 11-0576, 2013 WL 704934, at *2-3, *6-7 (D. Haw. Feb.
26, 2013); Student X. v. N.Y.C. Dep’t of Educ., No. 07-2316,
2008 WL 4890440, at *27 (E.D.N.Y. Oct. 30, 2008); K.R. ex
rel. M.R. v. Bd. of Educ., 66 F. Supp. 2d 444, 450-51
(E.D.N.Y. 1999). Citing to Termine ex rel. Termine v.
William S. Hart Union High School District, Appellants point
out that a Ninth Circuit panel held that a tuition
reimbursement award “in a separate stay-put action” rendered
the parents “prevailing parties.” Appellants’ Br. 21 (citing
Termine, 288 F. App’x 360, 362 (9th Cir. 2008)). While we
agree that the reasoning of the Ninth Circuit panel is
persuasive, pursuant to Ninth Circuit Rule 36-3(a), we cannot
ascribe precedential value to Termine, which is an
unpublished and non-precedential opinion. See 9th Cir.
R. 36-3.




                               21
“then-current educational placement,” which is a temporary
right to forward-looking injunctive relief that does not
determine the merits of any claim. See Drinker, 78 F.3d at
864. Second, if a school district refuses to provide or pay for
the child’s “then-current educational placement,” the “stay
put” provision establishes the parents’ right to monetary
reimbursement or, alternatively, the child’s right to
compensatory education, both of which are rights to
backward-looking compensatory relief and require an
independent merits determination. See Ridley IV, 744 F.3d at
119; see also Lester H. ex rel. Octavia P. v. Gilhool, 916 F.2d
865, 872-73 (3d Cir. 1990).

        If the school district violates either right, then the
parents can bring administrative or judicial action to enforce
the violated right, and the parents’ eligibility for a fee award,
if they are successful, depends on the underlying right
enforced. Where the action enforces the child’s physical right
to “stay put” and the parents obtain temporary
forward-looking injunctive relief, there is no determination
“on the merits” and the parents are not eligible for a fee
award. See John T., 318 F.3d at 558-59. But where the
action enforces the parents’ right to reimbursement or the
child’s right to compensatory education and the parents
obtain backward-looking compensatory relief, the action
requires an independent merits determination and the parents
are eligible for a fee award.8


       8
         In the course of oral argument, the issue was raised
as to whether the “prevailing party” analysis is materially
different for actions commenced at the administrative level
and seeking backward-looking compensatory relief under the
IDEA’s “stay put” provision. For the avoidance of doubt, and




                               22
        E.R.’s parents’ reimbursement litigation falls into the
latter category: When Ridley refused to pay for E.R.’s “stay
put” placement, E.R.’s parents sued for backward-looking
compensatory relief, and, when they won the relief they
sought, they obtained a merits-based victory. See Ridley IV,
744 F.3d at 117-28. E.R.’s parents are therefore “prevailing
part[ies]” under the IDEA and are eligible for an award of
attorneys’ fees, 20 U.S.C. § 1415(i)(3)(B)(i), to be set by the
District Court.9



given that there is no exhaustion requirement for actions
seeking relief under the IDEA’s “stay put” provision, see
Murphy v. Arlington Cent. Sch. Dist. Bd. of Educ., 297 F.3d
195, 199-200 (2d Cir. 2002), we hold that parents who obtain
backward-looking compensatory relief are prevailing parties
under the IDEA, whether they first pursue such relief in an
administrative agency or in a court.
       9
         In their application for attorneys’ fees and costs in
the District Court, counsel for E.R.’s parents made a lengthy
submission, including multiple declarations concerning the
hours expended and the prevailing rates for attorneys of
comparable experience. While we leave it to the District
Court on remand to consider the amount of E.R.’s parents’
fee award in the first instance, we note that the litigation here
was conducted by highly qualified and experienced counsel
and was itself extensive and protracted, with proceedings
spanning from March 2011 to April 2016 and encompassing
pleadings, motions, and briefing in the District Court; full
briefing and argument in the Court of Appeals; and
opposition to a petition for certiorari in the Supreme Court.




                               23
IV. Conclusion

       For the foregoing reasons, we will reverse and remand
for proceedings consistent with this opinion.




                            24